Name: 2012/666/EU: Commission Implementing Decision of 25Ã October 2012 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Hungary (notified under document C(2012) 7433) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: natural environment;  Europe;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2012-10-27

 27.10.2012 EN Official Journal of the European Union L 299/46 COMMISSION IMPLEMENTING DECISION of 25 October 2012 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Hungary (notified under document C(2012) 7433) (Text with EEA relevance) (2012/666/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures in relation to classical swine fever in the Member States or regions thereof listed in the Annex thereto. That list includes the county of NÃ ³grÃ ¡d in Hungary. (2) Hungary has informed the Commission about recent developments with regard to classical swine fever in the territory of the county of NÃ ³grÃ ¡d listed in the Annex to Decision 2008/855/EC. (3) That information indicates that classical swine fever has been eradicated in the territory of the county of NÃ ³grÃ ¡d. Accordingly, the measures provided for in Decision 2008/855/EC should no longer apply to that county and the reference to the county of NÃ ³grÃ ¡d in the list set out in Part I of the Annex thereto should be deleted. (4) Decision 2008/855/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part I of the Annex to Decision 2008/855/EC, point 3 is replaced by the following: 3. Hungary The territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county of NÃ ³grÃ ¡d and north of the motorway E71. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 October 2012. For the Commission MaroÃ ¡ Ã EFÃ OVIÃ  Vice-President (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19.